ACCEPTED
                                                                      03-15-00334-CR
                                                                              7584508
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                10/28/2015 3:51:01 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
         No. 03-15-00334- CR

                IN THE                               FILED IN
                                              3rd COURT OF APPEALS
                                                   AUSTIN, TEXAS
        COURT OF APPEALS                      10/28/2015 3:51:01 PM
                                                  JEFFREY D. KYLE
                                                       Clerk
                OF THE

 THIRD JUDICIAL DISTRICT OF TEXAS

            --------------------

    EX PARTE MOISES MARTINEZ,
                      Appellant
               vs.

          STATE OF TEXAS,
                                 Appellee
            --------------------

   Appeal from Cause No. 2C11-07750
   Bell County Court-at-Law No. Two

            --------------------

STATE’S SECOND UNOPPOSED MOTION
  TO EXTEND TIME TO FILE BRIEF

            --------------------
                                             JAMES NICHOLS
                                   BELL COUNTY ATTORNEY
                                                              by
                                                 Stephen Morris
                                      Assistant County Attorney
                                                   P.O. Box 1127
                                             Belton, Texas 76513
                                             Tel: (254) 933-5135
                                             Fax: (254) 933-5150
                                                  SBN: 14501700
                 STATE’S SECOND UNOPPOSED MOTION
                   TO EXTEND TIME TO FILE BRIEF


To the Honorable Court of Appeals:

      Comes now Stephen Morris, Assistant Bell County Attorney, representing the

State of Texas and files this Motion to Extend Time to File a Brief in answer, and

shows as follows:

      1. This is an appeal from denial of an application of a writ of habeas corpus

to issue in a criminal case. Appellant’s Brief was filed on August 28,2015.

      2. The State’s Brief is due October 28, 2015.

      3. The State seeks to extend the time of filing its Brief by seven (7) days. If

granted, the extension would require the State’s Brief to be due on or before

November 4, 2015.

      4. Good cause exists for this extension of time. State’s appellate counsel in

addition to being assigned the instant appeal, he has been assigned a full case load

including an additional appeal that was filed with this court last week. Additional

time is needed to complete the Brief.

      5. There has been one extension granted to the State regarding this appeal.

      6. This motion is unopposed by Appellant’s counsel.
      Wherefore, premises considered, the State respectfully requests that the Court

extend the time for filing his Brief up to and including November 4, 2015.



                                                    Respectfully submitted,

                                                    /S/ Stephen Morris
                                                    ________________________
                                                    Stephen Morris
                                                    Assistant Bell County Attorney
                                                    Bell County Attorney’s Office
                                                    P.O. Box 1127
                                                    Belton, Texas 76513
                                                    (254) 933-5135


                             Certificate of Conference

      I hereby certify that I have conferred with counsel for Appellant on October 28,
2015 and counsel does not oppose the above requested extension. Therefore, this
motion is submitted as not apposed.


                                                    /S/ Stephen Morris
                                                    _________________________
                                                    Stephen Morris


                               Certificate of Service

      I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, at the address shown by placing the same in a properly
addressed envelope, certified, pre-paid, and mailing the document by first class mail
on October 28, 2015.
                                      /S/ Stephen Morris
                                      _________________________
                                      Stephen Morris




Jose Vela III, Esq.
Texas State Bar No. 24048859
505 E. Huntland Drive, Suite 300
Austin, Texas 78752
(512) 615-3366 (fax)
(512) 633-1785 (phone)
E-mail: chito.v@walkergatesvela.com